Title: Orders, 27 June 1756
From: Washington, George
To: 

 

Resolution.
Winchester: Sunday, June 27th 1756.

The Troops are not to march until to-morrow morning at six o’clock—They are to be served with five days provisions for their march—and to be served with Biscuit. The Commissary is to have the waggons loaded this Evening; and they are to apply to the Officer of the Guard, for Centries to be placed over them. The Officers must make out the Returns for Provisions, immediately.
After Orders.
A court martial to sit immediately for trial of William McLeod, John Robinson, John Harris, and James Harris. Any Soldier who is taken above a mile from town, without leave from his Officer—shall be tried as a Deserter.
